Title: From Benjamin Franklin to William Strahan, 14 April 1745
From: Franklin, Benjamin
To: Strahan, William


Sir,
Philada. April 14. 1745
The above is a Copy of mine per Capt. Martyn. I have only to desire you to add the following Books. 6 French Testaments. 12 Boyer’s Grammars, 12 Cord[ier]. Colloqu[es]. French. 3 Cambray’s Fables. 3 Telemaque, 2 Travels of Cyrus, French. 2 Boyer’s Dictionaries 8vo. 1 New German and Eng. Dictionary and Grammar by Professor A. of Leipsig. Yours &c.
B Franklin
 
Addressed: To  Mr William Strahan  Printer  In Wine Office Court Fleetstreet  London  per Capt. Mesnard
